Case 4:17-cr-00111-JM Document 783 Filed 07/26/19 Page 1 of 3

FILED

| U.S. DISTRICT COURT
FOR THE UNITED STATES. DISTRICT COURT EASTERN DISTRICT ARKANSAS

IN THE STATE OF ARKANSAS

 

 

EASTERN DISTRICT JUL 26 2019
BEP CLERK
RACHEL ELIZABETH MOORE
y Le
VY. ) Docket No. FE CR (|
. j jt
UNITED STATES OF AMERICA )

she alee Sea healer af nlawte alanleale ale ateate a! Sle ntonte slo slanlonte tenia ate ctonfanta ate atoals cluclectestententartsntantaats ate nlests aha ateat sleste be she ah severedlevleclesiesede de
ANON NN aia VN CEA A ET EL A SE

MOTION TO REDUCE ‘SENTENCE ‘UNDER 3582 Co) (2)
BASED ON A SENTENCED RANGED LOWERED BY
ie SE TENCING COMMTSS TON

Vee aS Nea nls atentententeal, Montawtontanteatecte Jlontectantectantaats ata tustautealeate al se slo alenlontesfanlestentenlentonlesteataalestealanheahente cleats ufaatenle ule atealakectactsate ate wleaent
MN A ET A aA TY . NTN FN RN ORD ow EN AL EN EWEN EN RIN EN RN NAN TRON RAN OD

Under 3582 (c)....it states that a court may not modify a term of
imprisonment once it has been imposed. It admonished that there are
certain gxceptions for which the court can modify a sentence. In a

case of a defendant who has been sentenced to a term of imprisonment
based upon a sentencing range that has been lowered by the Sentencing
Commission pursuant to 28 U.S.C. 994(0), upon motion of: the defendant
.....-0r on its own motion, the court may reduce the term of imprisonment
after considering the factors set forth in section 3553(a) to the extent
they are applicable, if such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.

“On December 21, 2018, the 115th Congress of the United States at the
Second Session enacted by the Senate and House of Representatives, the ~
First Step Act was decided. Under Title IV Sec. 402, the language of the
safety valve was amended. It states that..... the defendant qualifies if he
or she (a) does not have more than 4 criminal history points, excluding
any criminal points, resulting from a 1 point offense as determined

under the Sentencing Guidelines; (b) a prior 3 point offense as determined

7
2 Case 4:17-cr-00111-JM Document 783 Filed 07/26/19 Page 2 of 3

under the guidelines.

Comes now the defendant, Rachel Moore, pro-~se, requesting that this
Honorable Court atid the United States Government to review her request
under the provisions set forth under the First Step Act. Moore was sentenced
on November 28, 2018 to a term of 120 months imprisonment.which resulted
from a mandatory minimum guideline range for conspiracy to possess with
intent to distribute heroin. At sentencing, the court and the prosecutor

felt that their hands were tied due to the mandatory sentence that had
to be imposed its mandatory nature;

Moore's:sentence was imposed approximately 3 weeks before the First Step
Act became law. Had her sentence been extended and additional 3 weeks she
would hae reaped the benefits of the safety valve provision associated with
the First Step Act (FSA). At this time, we are uncertain as to whether it

will become retroactive, however, due to several factors under 3553(a),

Moore believes that the sentence imposed upon her does not achieve the
goals set by Congress..the same Congress that decided upon the FSA.

Because of this court's prior willingness to apply the safety valvé that
would lower her sentence, she believes that a determination could now

be made on whether or not the FSA should apply to her. The wording involved
in 28 U.S.C. §994(0) implies that she may qualify for a sentence reduction
to the expansion of the safety valve which would subsequently lower her
sentence, by the Sentencing Commission. Congress appdimts the Sentencing
Commission and because the FSA was decided by the 115th Congress a sentence

reduction applies basedson the verbiage in 994(0).
GQ@NGLUSTION

Based on her argument to this court and the factor set under 3553(a),
She prays that this court and the government finds favorin her request
and grants relief by sentencing her to a term of imprisonment below her
mandatory minimum of 120 months.

“Duh, Myce.

Rachel Moore~ Pro-Se
Case 4:17-cr-00111-JM Document 783 Filed 07/26/19 Page 3 of 3

CERTIFICATE OF SERVICE

I declare under penalty of perjury that the attached motion was sent

through this prison mailbox system on the 22 day of July, 2019, to
the United States District Court in the Eastern District of Arkansas.

Aah Morte

Rachel Moore
